 
Confidentiality and Non-Compete Agreement
 
Effective July 14, 2008 Michael A. Zeher (the “Executive”) will become President
and Chief Executive Officer of Nutrition 21, Inc., a New York corporation (the
“Company”).
 
In order to induce the Company to enter into an employment agreement with
Executive of even date herewith, and for other good and valuable consideration,
Executive hereby agrees in favor of the Company as follows:
 
1. Obligation of Confidentiality.
 
1.1 “Confidential Information” means any information and data of a confidential
nature disclosed by the Company, or which is learned in connection with
employment by the Company, whether in oral, written, graphic, or
machine-readable form, but does not include any information which (a) at the
time of disclosure was part of the public domain; (b) after disclosure becomes
part of the public domain by publication or otherwise, except by breach of this
agreement by Executive; or (c) at any time after the termination of the
Employment Period is disclosed to Executive by a third party not known to
Executive to be under any confidentiality obligation to the Company.
 
1.2 The Executive will hold the Company’s Confidential Information in strict
confidence and not to disclose such Confidential Information to any third
parties nor make use of such Confidential Information for his own benefit or for
the benefit of another, or for any use other than in the course of providing
services for the Company in the course of employment. Upon the written request
of Company or termination of the Executive’s relationship with the Company, for
any reason whatsoever, the Executive shall return to Company and/or destroy all
Confidential Information, and all copies thereof, properly belonging to Company,
unless otherwise instructed in writing by Company. In addition, upon request by
the Company, the Executive shall promptly deliver a written certification
affirming that Executive has complied with this Section.
 
1.3 The obligations of confidentiality set forth in this Section shall bind the
Executive during his employment and at all times thereafter.
 
2. Obligation Not To Compete. During the period beginning on the date of this
Agreement and ending 12 months after the termination of his employment for any
reason or for no reason and whether or not for cause or for good reason, except
on behalf of the Company, Executive will not anywhere directly or indirectly
(whether through his employer, family members or other affiliated parties or
otherwise) be employed or retained by, provide financing for, or solicit,
contract or offer to provide or sell or purchase or otherwise deal in or with
any product or service that is competitive with the Company’s products or
services or planned products or services.
 
3. No-Hire. Executive covenants that during the 12 month period after the
termination of his employment for any reason or for no reason and whether or not
for cause or for good reason, Executive will not directly or indirectly (whether
through his employer, family members or other affiliated parties or otherwise):
 
3.1 solicit or hire or retain any person who was an employee or consultant of
the Company at any time during the then preceding two years, or
 
3.2 encourage or solicit any person to leave the employ of the Company.
 
4. Intellectual Property.
 
4.1 All inventions, software, ideas, strategies, methods, trade secrets, and
associated documentation, whether or not patentable or copyrightable, made or
conceived solely or jointly by Executive’s during his employment by the Company,
or after his employment by the Company which relate in any manner to the actual
or anticipated business, including research and development, of the Company
(“Intellectual Property”), shall be the property of the Company. In addition,
Executive agrees:
 
 
1

--------------------------------------------------------------------------------

 
 

 
a.
To promptly and fully disclose in writing to the Company all such Intellectual
Property;

 
b. To cooperate with the Company in all reasonable ways to protect the Company's
rights therein, including the execution of papers deemed by the Company to be
desirable or necessary to enable the Company to apply for, secure, and maintain
patent or copyright protection thereon in the United States and in foreign
countries;
 
4.2 To the extent the Company’s ownership of the Intellectual Property is ever
at issue, Executive, on behalf of Executive and Executive’s heirs and successors
in interest, does hereby irrevocably assign, free of any liens or encumbrances,
all his worldwide rights, title and interest in and to said Intellectual
Property to the Company, including, without limitation, any and all copyrights
and all patents of said Intellectual Property, to have and to hold unto its
successors and assigns, and this Agreement shall be proper evidence thereof.
 
5. Remedies. In the event of breach or threatened breach by Executive of any
provision of this Agreement, the Company shall be entitled to apply for relief
by temporary restraining order, temporary injunction, or permanent injunction,
without requirement of posting a bond or any other security, and to all other
relief to which it may be entitled, including any and all monetary damages which
the Company may incur as a result of said breach, violation or threatened breach
or violation.
 
6. No Offsets. The validity of this Agreement and the covenants thereunder shall
in no way be affected by any valid or invalid claims or causes of action that
Executive has or will have against the Company for any matter or thing,
including without limitation, the termination by the Company of Executive’s
employment without cause, breach by the Company of any agreement with the
Company or the failure by the Company to pay any amount to the Executive.
 
7. Miscellaneous.
 
7.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York and embodies all of the understandings and
obligations between the parties with respect to the subject matter hereof. This
agreement supersedes all prior agreements entered into by the parties with
respect to the subject matter hereof. In the event of any inconsistency between
this Agreement and any other agreement with the Executive, this Agreement shall
govern and be binding. This Agreement shall not be changed, modified or amended
except in a writing signed by both parties.
 
7.2 This Agreement is not an employment agreement and gives no right to
Executive to be retained for any period or any duration, or any other rights.
 
7.3 To the extent any provision of this Agreement is held to be unenforceable or
invalid, the remainder of the Agreement shall be remain in full force and effect
and the Agreement shall be interpreted to give effect to the such provision to
the maximum extent permitted by law.
 
7.4 No failure or delay (in whole or in part) on the part of either party hereto
to exercise any right or remedy hereunder will impair any such right or remedy,
operate as a waiver thereof, or affect any right or remedy hereunder. All rights
and remedies hereunder are cumulative and are not exclusive of any other rights
or remedies provided hereunder or by law.
 
7.5 Notice. Any and all notices or other communications required or permitted to
be given under any of the provisions of this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or when
forwarded for priority delivery by Federal Express or other recognized courier,
addressed, if to the Company, to it at its then principal offices, attn:
Chairman of the Board with a copy to the General Counsel, and, if to the
Executive, to him at Michael A. Zeher, addressed to the Company’s then principal
offices (or at such other address as any party may specify by notice to all
other parties given as aforesaid).
 
 
2

--------------------------------------------------------------------------------

 
 
7.6 Governing Law; Resolution of Disputes; Service of Process. This Agreement
shall in all respects be construed according to the laws of the State of New
York. Service of process shall be effective when given in the manner provided
for under New York law. The federal and state courts sitting in the State of New
York shall have exclusive jurisdiction with respect to this Agreement.
 
7.7 Executive acknowledges receipt of this Agreement, and that his ability to
earn a livelihood will not be unreasonably affected hereby. He has discussed
this Agreement with his counsel.
 
7.8 This Agreement may be signed by facsimile and in counterparts.
 
NUTRITION 21 INC..
 
   
By:
/s/ John H. Gutfreund
Executive
/s/ Michael A. Zeher
Name: John H. Gutfreund
Name: Michael A. Zeher
Title: Chairman of the Board
Date: July 7, 2008
   
Date: July 2, 2008
 

 
 
3

--------------------------------------------------------------------------------

 
 